Berdon, J.,
with whom
Katz, J.,
joins, dissenting. The issue before this court is whether incident reports prepared by the police are public records that come within the purview of General Statutes § 1-19 (a) of the Freedom of Information Act (act)1 and are therefore open for inspection and copying by the public, including the press. Specifically at issue is the police incident report2 prepared by a Windsor Locks police officer documenting the arrest of two teenagers involved in anti-Semitic and racist activities and the subsequent attempt by one of them to commit suicide. The majority, reading the act in a most restrictive manner, concludes that incident reports involving arrest are not required to be disclosed while the related criminal prosecution is pending. I disagree.
The majority travels a torturous path to reach its desired result. Today’s holding violates fundamental principles to which we have long adhered. “ ‘When the words of a statute are plain and unambiguous, we need look no further for interpretive guidance because we *667assume that the words themselves express the intention of the legislature.’ ” Southington v. State Board of Labor Relations, 210 Conn. 549, 559, 556 A.2d 166 (1989). “It is axiomatic that the court itself cannot rewrite a statute to accomplish a particular result. That is the function of the legislature.” (Internal quotation marks omitted.) State v. Hanson, 210 Conn. 519, 529, 556 A.2d 1007 (1989). The legislature, not the majority of the court, determines the public policy of this state. See International Business Machine Corporation v. Brown, 167 Conn. 123, 134-35, 355 A.2d 236 (1974). These principles are not merely tenets that govern our review of statutory enactments, but they have their roots in our state constitution, which mandates the separation of powers between the coordinate branches of government. Conn. Const., art. II;3 Sassone v. Lepore, 226 Conn. 773, 790, 629 A.2d 357 (1993) (Berdon, J., dissenting.).
General Statutes § 1-19 (a) of the act provides that “all records maintained or kept on file by any public agency . . . shall be public records and every person shall have the right to inspect such records promptly . . . .” “Public agency” is defined in part as “any executive [or] administrative . . . office of . . . any city [or] town . . . .” General Statutes § l-18a (a). It is clear that a police incident report is a record maintained by an agency of the town, and the majority concedes this much, albeit only for this decision.4
*668Nonetheless, the majority points to prefatory language in § 1-19 (a) that excepts from its provisions the disclosure of records as “otherwise provided by any federal law or state statute” and then leaps to § l-20b of the General Statutes. Section l-20b requires, without condition, that records of arrest, other than juvenile records or criminal records that have been erased, must be disclosed. For purposes of § l-20b, “record of the arrest” means “the name and address of the person arrested, the date, time and place of the arrest and the offense for which the person was arrested.” The majority therefore concludes that the required disclosure for an incident report involving an arrest is limited to the information set forth in § l-20b.
This conclusion ignores a key piece of legislation. The majority never refers in its analysis to § 1-19 (b), which provides the following: “Nothing in sections 1-15, l-18a, 1-19 to l-19b, inclusive, and 1-21 to l-21k, inclusive, shall be construed to require disclosure of . . . (3) records of law enforcement agencies not otherwise available to the public which records were compiled in connection with the detection or investigation of crime, if the disclosure of said records would not be in the public interest because it would result in the disclosure of (A) the identity of informants not otherwise known, (B) information to be used in a prospective law enforcement action if prejudicial to such action, (C) investigatory techniques not otherwise known to the general public, (D) arrest records of a juvenile, which shall also include any investigatory files, concerning the arrest of such juvenile, compiled for law enforcement pur*669poses, (E) the name and address of the victim of a sexual assault ... or injury or risk of injury, or impairing of morals ... or of an attempt thereof or (F) uncorroborated allegations subject to destruction pursuant to section l-20c . . . Clearly, the Windsor Locks police department is a law enforcement agency.
If § 1-20b were controlling as to the limits of disclosure for incident reports, as the majority contends, the exclusions in § 1-19 (b) (3) would be rendered superfluous. When a statute is all-inclusive, as in the case of § 1-19 (a), and then provides specific exceptions, as in the case of § 1-19 (b), “[t]he careful delineation of the bounds of this exemption gives unusual force to the principle that the express mention in a statute of one exemption precludes reading others into it.” Connecticut Light & Power Co. v. Walsh, 134 Conn. 295, 301, 57 A.2d 128 (1948); see also Mad River Co. v. Wolcott, 137 Conn. 680, 687, 81 A.2d 119 (1951). Likewise, the specific delineation of certain exemptions means that the exemptions cannot be ignored.
Accordingly, the majority cannot sweep § 1-19 (b) under the rug, but must read it in conjunction with § l-20b and § 1-19 (a). In doing so, it must be recognized that there is nothing in § l-20b that limits disclosure to this information only, rather it sets a bare minimum of information that must be disclosed. “When construing a statute, we do not interpret some clauses in a manner that nullifies others, but rather read the statute as a whole and so as to reconcile all parts as far as possible.” (Internal quotation marks omitted.) Iovieno v. Commissioner of Correction, 222 Conn. 254, 258, 608 A.2d 1174 (1992).
Reading this body of law together, it is only logical to conclude from the plain language of the act that incident reports prepared and maintained by local police *670must be disclosed unless one or more of the exceptions set forth in § 1-19 (b) (3) have been met. Even if one or more of the exceptions are met, however, at the very least there must be disclosure of the “record of arrest” (except for juvenile and erased records). As noted above, the record of the arrest includes “the name and address of the person arrested, the date, time and place of the arrest and the offense for which the person was arrested.” General Statutes § l-20b.
Indeed, the legislative history of § l-20b, which forms the basis for the majority’s analysis, supports this conclusion. As Representative Richard D. Tulisano noted on the floor of the House of Representatives, “[t]he purpose of the bill before us [is] to make sure when somebody was booked there would be no way that that could be hidden from the public. That everyone should know who’s, in fact, been booked and put under custody.” 26 H.R. Proc., Pt. 8,1983 Sess., p. 2772. Furthermore, the statutory language is consistent with the constitutional requirement of disclosure, as discussed, infra.
The majority also points to General Statutes § l-19b (b), which provides that nothing in the act “shall be deemed in any manner to . . . affect the rights of litigants . . . under the laws of discovery of this state . . . . ” (Emphasis added.) The majority claims that § l-19b (b) makes it clear that criminal discovery shall not be affected by the act. They also conclude that disclosure of the incident report while the prosecution is pending would affect the rights of litigants under the laws of discovery because “a defendant, as a member of the public, would have immediate access to documents otherwise unavailable under our discovery rules.”
The freedom of information commission (commission), however, never made a finding that disclosure of the incident report would affect the rights of anyone in this case. The commission has the exclusive juris*671diction, in the first instance, to make such a finding. See General Statutes § 1-21j. In fact, the commission specifically found that “under the facts of this case § 1-19b (b) . . . does not prohibit disclosure of the requested record,” and that conclusion is not challenged on appeal. See New Haven v. Freedom of Information Commission, 205 Conn. 767, 535 A.2d 1297 (1988) (neither reviewing court nor trial court may retry case or substitute its judgment for that of the agency). There was no challenge to the commission’s finding on the ground that it was not supported by substantial evidence. See Briggs v. State Employees Retirement Commission, 210 Conn. 214, 217, 554 A.2d 292 (1989).
In some cases, it may be that information in the arrest report should be withheld because the discovery rights of a litigant would be affected, but there must be a finding to that effect. On the other hand, in many cases the disclosure of a report may not affect the discovery rights of the litigants. The incident report may contain information known to both parties or the information may be readily available to anyone, in which case disclosure would have an inconsequential effect on the rules of discovery. For example, if the state’s attorney’s office has an “open door” policy for discovery, the disclosure of the information will hardly affect the rights of the litigants. The point is that these are fact bound issues to be resolved by the commission in the first instance.
Furthermore, the parties who sought the incident report in this case, the Journal Inquirer and its news editor, Robert H. Boone, are members of the public and the press. Their right to know cannot be controlled by some unknown future litigant whose rights may or may not be affected. See In re Application of National Broadcasting Co., 635 F.2d 945, 953-54 (2d Cir. 1980) (television networks permitted to copy and televise videotapes introduced into evidence in previous crimi*672nal trial even though tapes were still subject to challenge by defendants on appeal and could be introduced in future trials against additional defendants).
Common sense dictates that the commission’s order in this case must be upheld. This court is obligated to consider statutes “ ‘as a whole, with a view toward reconciling their separate parts in order to render a reasonable overall interpretation; the application, moreover, of common sense to the statutory language is not to be excluded. ... We must avoid a consequence which fails to attain a rational and sensible result which bears most directly on the object which the legislature sought to obtain.’ ” Builders Service Corporation v. Planning & Zoning Commission, 208 Conn. 267, 276, 545 A.2d 530 (1988). In this case, the objective, simply stated, is public disclosure. Superintendent of Police v. Freedom of Information Commission, 222 Conn. 621, 626, 609 A.2d 998 (1992) (policy underlying the act favors disclosure of public records); Hartford v. Freedom of Information Commission, 201 Conn. 421, 430, 518 A.2d 49 (1986) (the act makes disclosure of public records the statutory norm.)
The legislative scheme under the act does not require a blanket disclosure of information, but instead seeks to accommodate nondisclosure when the public interest demands. Accordingly, § 1-19 (b) (3) lists the particular situations in which the public interest requires nondisclosure.5 The exceptions, however, are limited to circumstances in which “the legislature has determined that [the] public interest overrides the public’s right to know . . . .” Lieberman v. State Board of *673Labor Relations, 216 Conn. 253, 266, 579 A.2d 505 (1990). Such exceptions must be narrowly construed. Board of Police Commissioners v. Freedom of Information Commission, 192 Conn. 183, 188, 470 A.2d 1209 (1984).
Other jurisdictions have made it clear that “there is a strong public-policy interest favoring the inspection of public records. This public interest is particularly significant where arrest records are concerned.” Newspapers, Inc. v. Breier, 89 Wis. 2d 417, 435-36, 279 N.W.2d 179 (1979). “The power to arrest is one of the most awesome weapons in the arsenal of the state. It is an awesome weapon for the protection of the people, but it is also a power that may be abused. . . . [C]urbing abuse of the arrest power is only possible if the public can learn how that power is exercised. The mere revelation that a person has been arrested does not make possible the public scrutiny of lawfulness or appropriateness of police conduct. . . .” Id., 436-37; see also Houston Chronicle Publishing Co. v. Houston, 531 S.W.2d 177 (Tex. Civ. App. 1975) (public’s right to know is particularly sensitive and important regarding police activity); Caledonian-Record Publishing Co. v. Walton, 154 Vt. 15, 21, 573 A.2d 296 (1990) (‘[p]ursuant to the First Amendment, it is generally recognized that the public and the media have a constitutional right of access to information relating to the activities of law enforcement officers and to information concerning crime in the community”).
The majority’s restrictive interpretation limiting disclosure of incident reports thwarts the underlying pur*674poses of the act. “The Freedom of Information Act expresses a strong legislative policy in favor of the open conduct of government and free public access to government records.” Wilson v. Freedom of Information Commission, 181 Conn. 324, 328, 435 A.2d 353 (1980).6 “[I]t is well established that the general rule under the Freedom of Information Act is disclosure, any exception to that rule will be narrowly construed in light of the general policy of openness expressed in the [act]. . . . The burden of proving the applicability of an exception to the [act] rests upon the party claiming it.” (Citation omitted; internal quotation marks omitted.) Ottochian v. Freedom of Information Commission, 221 Conn. 393, 398, 604 A.2d 351 (1992).
In the present case, the public had a right to know the details of the arrest of the two teenagers by the Windsor Locks police department. The incident report described the arrest as follows: The teenagers harassed and threatened the owner of a grinder sandwich shop in his place of business. They also flashed a knife at the store owner and accused him of being a drug dealer. Shortly afterward, the teenagers were apprehended by the police while they were distributing racist and antiSemitic leaflets. One of them attempted to commit suicide while in police custody. The public’s right to know *675this information was not satisfied until months after the incident, when the report was finally released.
Applying the majority’s interpretation of the act to the facts of this case, the only information that would have been available to the public while the criminal charges were pending would have been the names and addresses of the teenagers, the date, time and place of the incident, and the fact that they were arrested for violation of General Statutes § 53a-64 (reckless endangerment in the second degree), § 53a-181 (breach of the peace), and § 53a-167a (interfering with a police officer). Nothing more would have been disclosed.
To understand fully the ramifications of the majority’s restrictions on the right to know, substitute for the teenagers the mayor of a city. Does the majority contend that the public would be entitled to know only the mayor’s name and address, the date, time and place of the incident, and the statutory section of the offense that he allegedly committed? If we were to substitute a well known dissident for the teenagers or the mayor, would we tolerate that person’s arrest without more information made available to the public? I hope not. Public disclosure of the incident report simply involves an aspect of government that distinguishes a democracy from a totalitarian state. For precisely this reason, the restrictive interpretation of the majority would violate first amendment protections. Justice T. Clark Hull, writing for a unanimous court, recently stated: “We note that the [act’s] general policy favoring public access has strong federal constitutional underpinnings. As the United States Supreme Court has made clear, the first amendment to the federal constitution is not limited to protection of free expression but also embodies the right to receive and gain access to information and ideas. See Press-Enterprise Co. v. Superior Court, 464 U.S. 501, 508-10, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984); Globe Newspaper Co. v. Supe*676rior Court, 457 U.S. 596, 606-607, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982); Nixon v. Warner Communications, Inc., 435 U.S. 589, 597-98, 98 S. Ct. 1306, 55 L. Ed. 2d 570 (1978). ‘[A]n arbitrary interference with access to important information is an abridgement of the freedoms of speech and of the press protected by the First Amendment.’ Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 583, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980) (Stevens, J., concurring.).” Lieberman v. State Board of Labor Relations, supra, 267-68; see also Conn. Const., art. I, §§ 4 and 5;7 Dow v. New Haven Independent, Inc., 41 Conn. Sup. 31, 43-44, 549 A.2d 683 (1988). Furthermore, “[t]he state constitution provides that our government is to be responsible to the people. Conn. Const., art. I, § 2.” Lieberman v. State Board of Labor Relations, supra, 265.
I believe that the plain language of the act requires public disclosure of an incident report prepared by the police at the time it is made unless the police can demonstrate the need for nondisclosure under § 1-19 (b). Anything less would run afoul of our state and federal constitutions.
In United States Department of Justice v. Reporters Committee, 489 U.S. 749, 772, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989), the United States Supreme Court noted the following: “In our leading case on the [federal Freedom of Information Act], we declared that the Act was designed to create a broad right of access to ‘official information.’ EPA v. Mink, 410 U.S. 73, 80 [93 S. Ct. 827, 35 L. Ed. 2d 119] (1973).” Dissenting in Mink, Justice Douglas characterized the philosophy of the statute by quoting Henry Steele Commager *677as follows: “ ‘The generation that made the nation thought secrecy in government one of the instruments of Old World tyranny and committed itself to the principle that a democracy cannot function unless the people are permitted to know what their government is up to.’ ” (Emphasis added.) Id., 105. The basic policy of requiring full agency disclosure unless information is exempted under clearly delineated statutory language indeed focuses on the citizens’ right to know. We, in Connecticut, likewise have a right to know what our government is up to.
Accordingly, I dissent.

 See footnote 5 of the majority opinion.


 The majority confuses the issues by referring to the document sought to be disclosed as an “arrest report.” Of course, this is an attempt to dovetail the report to come within the purview of General Statutes § 1-20. The incident report is entitled “Windsor Locks Police Incident Report” and is simply a report of an incident investigated by police. It may or may not include an arrest. Indeed, the disposition section of the report includes blocks to be checked which include “unfounded,” “pending,” “settled” and “juvenile.” Nevertheless, since this case involves an arrest, I discuss an incident report which would include an arrest resulting from the incident.


 The constitution of Connecticut, article second, as amended by article XVIII of the amendments to that constitution, provides: “The powers of government shall be divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another. The legislative department may delegate regulatory authority to the executive department; except that any administrative regulation of any agency of the executive department may be disapproved by the general assembly or a committee thereof in such manner as shall by law be prescribed.”


 The majority assumes for purposes of this decision, but does not decide, that criminal arrest reports are records. If the majority is concerned about *668whether incident reports are records, they should state so and provide the reasons for their conclusion. We have an obligation to address the issues raised by the parties not only for the case before us, but in order to give appropriate guidance for future cases. The local police need to know, the state’s attorney needs to know, the Freedom of Information Commission needs to know, the legislature needs to know and most important, the public needs to know.


 The trial court points out that there were 218,115 arrests in Connecticut in 1990, the year after the incident report at issue in this case was prepared. The trial court notes: “Assuming that the prosecution would raise the issue of prejudice in each case of warrantless arrests, the sheer volume of required hearings would render impotent two strategic public agencies of our state.” This argument presupposes that all incident reports are *673doaked in secrecy, which is exactly what the act was designed to eliminate— the withholding of information from the public. When an office, such as a police department, has the unbridled discretion to withhold information, one can rest assured that the general rule will be to withhold the information, even if there is no compelling state reason to do so. Such a philosophy interferes with the public’s right to know.


 Senator Robert L. Julianelle, then cochairman of the Government Administration and Policy Committee, summed up the beneficial purposes of the act in his remarks before the Senate as follows: “The legislature finds and declares that . . . the people have a right to be fully informed of the actions taken by public agencies in order that they may retain control over the instruments they have created; that the people do not yield their sovereignty to the agencies which serve them; that the people in delegating authority do not give their public servants the right to decide what is good for them to know and that it is the intent of the law that actions taken by public agencies be taken openly and . . . that the record of all public agencies be open to the public except in those instances where a superior public interest requires confidentiality.” 18 S. Proc., Pt. 5, 1975 Sess., pp. 2323-24.


 Article first, § 4, of the Connecticut constitution provides: “Every citizen may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that liberty.”
Article first, § 5, of the Connecticut constitution provides: “No law shall ever be passed to curtail or restrain the liberty of speech or of the press.”